DETAILED ACTION
This Non-Final Office Action is in response to the application filed on 03/15/2013, the Amendment & Remark filed on 09/23/2020, the Specification & Drawing Amendment filed on 09/23/2020 and the Request for Continued Examination filed on 09/23/2020.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2020 has been entered.
 
Specification
The Specification Amendment filed on 09/23/2020 is entered.

Drawings
The Drawing Amendment filed on 09/23/2020 is entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 26-33, 35-40 and 56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The recitation of the claimed invention is analyzed as follow, in which the abstract elements are boldfaced.
The claims recite: 
generating, automatically with a building-structure-cost-estimation computing system, a three-dimensional model of a building based on correlating a first aerial image of the building with a second aerial image of the building by registering pairs of points on the first and second aerial images, each pair of points corresponding to substantially the same point on the building depicted in each of the first and second aerial image, the first and second aerial image each providing a different view of the building;
receiving, by a configured computing system, data containing a plurality of items from each of a plurality of pricing data feeds, each item in each of the plurality of pricing data feeds having at least the item description, the item price, the associated item geographic area, and a last-update date on which the item price was last updated in that data feed, the plurality of pricing data feeds including data indicative of an estimate of repair costs and actual costs of repairing the structure based on the generated three-dimensional model, the estimate of repair costs and actual costs of repairing the structure received from a contractor; 
determining, by the configured computing system, an initial weight for each of the plurality of pricing data feeds, the initial weight of each respective pricing data feed based in part on an identification of the respective pricing data feed; 
applying, by the configured computing system, the initial weights for each of the plurality of pricing data feeds to the item price of each of the plurality of items within that data feed;
receiving a request from a user for an item price estimation for a particular item in a particular geographic area; 
for each of the plurality of pricing data feeds:
modifying the initial weight of the particular item from a corresponding data feed based on an age of the last-update date of the particular item in the corresponding data feed, and the associated item geographic area of the particular item in the corresponding data feed; 
generating, by the configured computing system, a weighted item price for the particular item in the corresponding data feed; 
generating the item price estimation for the particular item based on a combination of the weighted item price for each particular item in each of the plurality of pricing data feeds;
outputting, to the user by the configured computing system, a cost estimate report the cost estimate report including the item price estimation.
wherein the item price includes a labor price to install the item.
wherein the item price includes one or more of:
a contractor overhead allocated to the item, and
a contractor profit allocated to the item.
wherein the associated item geographic area is identified by zip code.
determining the initial weight for each of the plurality of pricing data feeds further includes:
setting the initial weight for a pricing data feed with an item having a recent last-update date to 1; and
setting the initial weight for other pricing data feeds to 0.
wherein the initial weight for each of the plurality of pricing data feeds are equal.
wherein the plurality of pricing data
a third-party commercial data feed updated at least four times a year that has item prices for items sold in a geographic area;
a distributor data feed that has item prices sold by one or more item distributors in a geographic area;
a specialty services data feed that has item prices for non-bid specialty services provided within a geographic area; and
a manufacturer data feed that has item prices for items sold directly by the manufacturer within a geographic area.
wherein a distributor in a geographic area further includes materials distributors in the construction industry.
wherein determining the initial weight for each of the plurality of pricing data feeds includes
determining weights based on a most recent last-update of an item in the corresponding data feeds.
wherein receiving data containing a plurality of items from at least one of the plurality of pricing data feeds further includes receiving the data containing the plurality of items at a time the items are updated.
wherein receiving data containing a plurality of items from at least one of the plurality of pricing data feeds further includes receiving in real time the data containing the plurality of items at a time the items are updated.
further comprising outputting to an integrated pricing database the updated item whenever an item of the plurality of items from at least one of the plurality of pricing data feeds collected in real time is updated.
wherein determining the initial weight of each of the plurality of pricing data feeds further includes determining weights based on the age of data in the each of the plurality of pricing data feeds.
wherein the determined weight for each of the plurality of pricing data feeds is based on how current price data is in the each of the plurality of pricing data feeds at a time the price data is entered.
wherein the structure is a roof of a building.
The ordered combination of the recited limitations is a process that, under its broadest reasonable interpretation, covers providing a price estimate for a structure but for the recitation of generic computer components. That is, other than reciting generic computing component such as “by a configured computer system”, nothing in the claim elements that precludes the steps from that of a commercial interaction of providing a price estimate. For example, but for the “automatically” language, “generating, automatically with a building-structure-cost-estimation computing system, a three-dimensional model of a building based on correlating a first aerial image of the building with a second aerial image of the building by registering pairs of points on the first and second aerial images, each pair of points corresponding to substantially the same point on the building depicted in each of the first and second aerial image, the first and second aerial image each providing a different view of the building” in the context of the claimed invention encompasses one or more person manually generating a model of a building based on images of the building; 
but for the “by a configured computer system” language, “receiving, by a configured computing system, data containing a plurality of items from each of a plurality of pricing data feeds, each item in each of the plurality of pricing data feeds having at least the item description, the item price, the associated item geographic area, and a last-update date on which the item price was last updated in that data feed, the plurality of pricing data feeds including data indicative of an estimate of repair costs and actual costs of repairing the structure based on the generated three-dimensional model, the estimate of repair costs and actual costs of repairing the structure received from a contractor” in the context of the claimed invention encompasses one or more person manually receiving the data containing a plurality of items from each of a plurality of pricing data feed;
but for the “by a configured computer system” language, “determining, by the configured computing system, an initial weight for each of the plurality of pricing data feeds, the initial weight of each respective pricing data feed based in part on an identification of the respective pricing data feed” in the context of the claimed invention encompasses one or more person manually determining initial weight for each of the plurality of pricing data feeds;
but for the “by a configured computer system” language, “applying, by the configured computing system, the initial weights for each of the plurality of pricing data feeds to the item price of each of the plurality of items within that data feed” in the context of the claimed invention encompasses one or more person manually applying the weights to the pricing data feeds;
but for the “by a configured computer system” language, “receiving a request from a user for an item price estimation for a particular item in a particular geographic area” in the context of the claimed invention encompasses one or more person manually receiving a request from a user for pricing of a particular item;
but for the “by a configured computer system” language, “modifying the initial weight of the particular item from a corresponding data feed based on an age of the last-update date of the particular item in the corresponding data feed, and the associated item geographic area of the particular item in the corresponding data feed” in the context of the claimed invention encompasses one or more person manually modifying the initial weight for the particular item;
but for the “by a configured computer system” language, “generating, by the configured computing system, a weighted item price for the particular item in the corresponding data feed” in the context of the claimed invention encompasses one or more person manually generating the weighted item price;
but for the “by a configured computer system” language, “generating the item price estimation for the particular item based on a combination of the weighted item price for each particular item in each of the plurality of pricing data feeds” in the context of the claimed invention encompasses one or more person manually generating the item price estimation;
but for the “by a configured computer system” language, “outputting, to the user by the configured computing system, a cost estimate report the cost estimate report including the item price estimation” in the context of the claimed invention encompasses one or more person manually outputting the cost estimate report to the user.
 If a claim, under its broadest reasonable interpretation, covers a commercial interaction such as pricing but for the recitation of certain generic computing components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. As such, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recite the additional element of “configured computer system” to perform the aforementioned receiving, determining, applying, modifying, generating and outputting steps. The computer system in the above steps is recited at a high-level of generality (i.e., as a generic computer components performing steps of the recited abstract idea) such that it amounts no more than mere instruction to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Thus, the claims is directed to an abstract idea.
The claims, when considered both individually and as an ordered combination, do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to provide a price estimation amounts to no more than mere instructions to apply the exception using generic computer component. Mere instruction to apply an exception using a generic computer cannot provide an inventive concept. Such additional elements are determined to not contain an inventive concept according to MPEP 2106.05(f). It should be noted that (1) the “recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not provide significantly more because this type of recitation is equivalent to the words “apply it””, and (2) “use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more”. (See MPEP 2106.05 (f)) 
Additional elements that require no more than a generic computer to perform generic computer functions includes receiving and outputting data (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec). These generic computer functions are factually determined to be well-understood, routine and conventional activities previously known to the industry as referenced by MPEP 2106.05(d) II according the USPTO Memorandum on Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) dated April 19 2018.
No additional element currently recited in the claims amount the claims to be significantly more than the cited abstract idea. Therefore, claims 26-33, 35-40 and 56 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26-33, 35-40 and 56 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). While the Applicant specifies above that “generating, automatically with a building-structure-cost-estimation computing system, a three-dimensional model of a building based on correlating a first aerial image of the building with a second aerial image of the building by registering pairs of points on the first and second aerial images, each pair of points corresponding to substantially the same point on the building depicted in each of the first and second aerial image, the first and second aerial image each providing a different view of the building”, there is no written content as to how or what specific process of determination are performed (i.e. formulas, algorithms, sequence of mathematical steps, process of determination, for example) in order for the claimed computer, without human judgement, to estimate which point on a first image is substantially the same point which points on a second image. Such description does not objectively demonstrating that the applicant actually invented—was in possession of—the claimed subject matter. The written description requirement can be satisfied if the particular steps, i.e., algorithm, necessary to perform the claimed function were “described in the specification.” In re Hayes Microcomputer Prods, Inc. Patent Litigation, 982 F.2d 1527, 1533-34, 25 USPQ2d 1241, (Fed. Cir. 1992).  
	As such, claim 26 and the respective dependent claims are rejected as failing the written description requirement.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-33, 35-40 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "substantially the same" in claim 26 is a relative term which renders the claim indefinite.  The term "substantially the same" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Moreover, the term “substantially the same” is an oxymoron that internally contradicts its definition. 
Response to Arguments
Applicant's arguments filed 09/23/2020 have been fully considered but they are not persuasive. 
Regarding the applicant’s argument that the claimed invention comprises practical application by providing improvement to another technology, the examiner respectfully disagrees. The applicant asserted that the process of claim 1 is “specifically directed to the use of an automatically generated three-dimensional model of a building "a three-dimensional model of a building based on correlating a first aerial image of the building with a second aerial image of the building by registering pairs of points on the first and second aerial images, each pair of points corresponding to substantially the same point on the building depicted in each of the first and second aerial image, the first and second aerial image each providing a different view of the building”” However, it is unclear how such model would constitute as an improvement to technology rather an improvement to modeling, which falls into the ineligible grouping of mathematical algorithm. The applicant also characterized the alleged improvement as “greatly enhances the technological area so that the claims adjusters and contractors can determine repair costs using accurate data that is specific to the geographic area where the damaged property is located with reduces customer dissatisfaction and ensures that the contractor’s bid are high enough to cover their costs and make a profit, yet not too high so that the bid is uncompetitive”. However, it should be noted that the alleged improvements such as more accurate price estimate, less customer dissatisfaction and more competitive bid, are improvement directed to the business aspect of price estimation. Thus, the alleged improvements are non-technological improvement, which would not result in practical application in view of the 2019 Patent Eligibility Guidance. 
As such, the applicant’s argument is not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHO KWONG whose telephone number is (571)270-7955.  The examiner can normally be reached on 9am - 5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHO KWONG/Primary Examiner, Art Unit 3698